

Exhibit 10.01




THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
WITH LIP-BU TAN
THIS THIRD AMENDMENT (this “Third Amendment”) to the Original Employment
Agreement (as defined below) is made and entered into effective March 22, 2018
by and between Cadence Design Systems, Inc. (the “Company”) and LIP-BU TAN
(“Executive”).
WITNESSETH
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement effective January 8, 2009 (the “Original Employment Agreement”)
pursuant to which Executive is employed by the Company;
WHEREAS, the Original Employment Agreement was amended by the First Amendment to
Employment Agreement dated May 13, 2009, and the Second Amendment to Employment
Agreement dated March 1, 2010; and
WHEREAS, all terms capitalized but not defined herein shall have the meanings
ascribed to them in the Original Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties hereto hereby agree as follows:
1.Section 2.1 of the Original Employment Agreement is hereby amended by
replacing the first sentence thereof with “The Company shall pay Executive a
base salary of Seven Hundred Twenty-Five Thousand Dollars ($725,000) per year
(“Base Salary”), payable in installments in accordance with the Company’s
customary payroll practices, less such deductions and withholdings required by
law or authorized by Executive.”
2.    Section 2.2 of the Original Employment Agreement is hereby amended by
replacing the words and numbers “one hundred percent (100%)” with “one hundred
twenty-five percent (125%).”
3.    Section 4.5(a)(2) of the Original Employment Agreement is hereby amended
by replacing the words and numbers “fifty percent (50%)” with “sixty-two and
one-half percent (62.5%).”
4.    Section 6(a)(i) of the form of Executive Transition and Release Agreement
attached as Exhibit A to the Original Employment Agreement is hereby amended by
replacing the numbers “100%” with “125%.”
5.    Each of the parties hereto hereby confirms that the Original Employment
Agreement, except as expressly amended by the First Amendment, the Second
Amendment and this Third Amendment, remains in full force and effect.


-1-

--------------------------------------------------------------------------------




6.    This Third Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
7.    This Third Amendment shall be governed by the laws of the State of
California, without regard to its conflicts of laws principles.
IN WITNESS WHEREOF, the parties have executed this THIRD AMENDMENT on this 22nd
day of March, 2018, to be effective as set forth above.


CADENCE DESIGN SYSTEMS, INC.
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Christina R. Jones
 
/s/ Lip-Bu Tan
 
Name:
Christina R. Jones
 
Lip-Bu Tan
 
Title:
Senior Vice President
 
 
 
 
Global Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







-2-